NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 07-2489
                                      No. 07-4212
                                      No. 08-1463
                                     ____________

                             SEYDOU NOUROU WANE,
                                              Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                  Respondent
                              ____________

                            On Petition for Review from an
                       Order of the Board of Immigration Appeals
                               (Board No. A98-582-862)
                        Immigration Judge: Rosalind K. Malloy
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 13, 2012

            Before: McKEE, Chief Judge and HARDIMAN, Circuit Judges
                         and JONES, II, * District Judge.

                                 (Filed: April 17, 2012)




      *
        The Honorable C. Darnell Jones, II, District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
                                       ____________

                                OPINION OF THE COURT
                                     ____________

HARDIMAN, Circuit Judge.

       Seydou Nourou Wane petitions for review of the Board of Immigration Appeal’s

final order of removal, denial of his motion to reopen proceedings, and denial of his

motion for reconsideration. For the reasons that follow, we will deny his petitions.

                                              I

       Because we write for the parties, who are well acquainted with the case, we

recount only the essential facts and procedural history.

       Wane is a Mauritanian citizen who entered the United States in May 2003 on a

student visa. After Wane stopped attending school in August 2003, the Government

charged him as removable for failing to maintain status. Wane ultimately conceded

removability but applied for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). Wane’s application alleged persecution in

Mauritania on the basis of his race, political opinion, and membership in a political

organization known as the Young Blacks.

       The immigration judge (IJ) ruled that Wane’s asylum application was untimely

because he did not file it within a reasonable time after falling out of status. The IJ also

denied Wane’s applications for withholding of removal and CAT protection, finding that


                                              2
Wane was not likely to be persecuted or tortured if he returned to Mauritania. In doing

so, the IJ explained that critical parts of Wane’s testimony were uncorroborated and not

credible.

       The Board of Immigration Appeals (BIA) affirmed, agreeing that Wane’s asylum

application was untimely. With respect to the remaining claims, the BIA concluded that

the IJ’s credibility finding “appear[ed] somewhat unclear, as [the IJ] observed that the

respondent testified consistently with his asylum application and affidavit, yet note[d]

several significant contradictions and implausibilities.” Nevertheless, the BIA reasoned

that it did not have to “definitively decide this credibility issue, since even if [Wane was]

credible, his claim [would fail] based on a failure of a burden of proof, for the reasons set

forth by the [IJ] in [her] decision, particularly in light of the almost complete lack of

reasonably available corroborating evidence in this case.” The BIA also noted that Wane

had presented no arguments that would convince it to reverse the IJ’s determination

regarding CAT protection. Finally, the BIA found “no merit to [Wane’s] allegation of

bias by the [IJ] because . . . [Wane’s] arguments essentially amount[ed] to a disagreement

with the way in which the [IJ] weighed and evaluated the evidence before [her].” Wane

filed a timely petition for review.

       In May 2007, approximately one month after the BIA’s ruling, Wane married a

United States citizen who filed an I-130 visa petition on his behalf. In June 2007, Wane




                                               3
filed a motion to reopen his proceedings, requesting that his case be remanded pending

approval of his I-130 petition. The BIA denied Wane’s motion, and he filed a timely

petition for review. Wane subsequently sought reconsideration of the BIA’s decision in a

“request to accept evidence by certification or sua sponte.” The BIA denied Wane’s

motion on the basis that he had shown no factual or legal defect in its earlier decision

denying his motion to reopen. Moreover, to the extent Wane sought to reopen yet again

by presenting new evidence, the BIA denied his motion as both time- and number-barred.

Finally, the BIA declined to reopen proceedings sua sponte. Wane filed a third timely

petition for review, and we consolidated his three petitions.

                                             II 1

       We consider only the BIA’s rulings, but we review the IJ’s reasoning to the extent

it was adopted by the BIA. Chavarria v. Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006).

We review legal conclusions de novo, Huaw Wu v. Att’y Gen. of U.S., 571 F.3d 314, 317

(3d Cir. 2009), but we review factual findings, including conclusions regarding past

persecution, under the “substantial evidence” standard, Chavarria, 446 F.3d at 515,

treating them as “conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B). Finally, we review the BIA’s denial

of motions to reopen and motions to reconsider for abuse of discretion. Pllumi v. Att’y


       1
           We have jurisdiction over Wane’s petitions pursuant to 8 U.S.C. § 1252.


                                              4
Gen. of U.S., 642 F.3d 155, 158 (3d Cir. 2011). The BIA abuses its discretion only when

it acts in a manner that is “‘arbitrary, irrational, or contrary to the law.’” Guo v. Ashcroft,

386 F.3d 556, 562 (3d Cir. 2004) (quoting Tipu v. INS, 20 F.3d 580, 582 (3d Cir. 1994)).

                                              III

       We begin with Wane’s first petition for review, which appeals the denial of his

applications for asylum, withholding of removal, and CAT protection. Wane argues that

the BIA erred in finding his asylum application time-barred because he demonstrated

“extraordinary circumstances” to excuse his failure to file within the prescribed one-year

period. See 8 U.S.C. § 1158(a)(2) (imposing a one-year limit unless the alien

demonstrates changed or extraordinary circumstances); 8 C.F.R. § 208.4(a)(5) (defining

“extraordinary circumstances”). We lack jurisdiction to review the BIA’s extraordinary-

circumstances determination, however, because it does not raise a “question of law.”

Jarbough v. Att’y Gen. of U.S., 483 F.3d 184, 189 (3d Cir. 2007).

       Wane also argues that the BIA wrongly denied his applications for withholding of

removal and CAT protection. To establish eligibility for withholding of removal, Wane

must “establish by a ‘clear probability’ that [his] life or freedom would be threatened in

the proposed country of deportation.” Zubeda v. Ashcroft, 333 F.3d 463, 469 (3d Cir.

2003) (citing Janusiak v. INS, 947 F.2d 46, 47 (3d Cir. 1991)). “‘Clear probability’

means that it is ‘more likely than not’ that an alien would be subject to persecution.”




                                               5
Long Hao Li v. Att’y Gen. of U.S., 633 F.3d 136, 140 (3d Cir. 2011) (quoting Zubeda, 333

F.3d at 469). If an alien can establish that he suffered past persecution in the country of

removal, there is a rebuttable presumption that he will be subjected to future persecution

if removed to that country. Garcia v. Att’y Gen. of U.S., 665 F.3d 496, 505 (3d Cir.

2011). Finally, an applicant for CAT protection must show “‘that it is more likely than

not that [he] would be tortured if removed to the proposed country of removal.’” Silva-

Rengifo v. Att’y Gen. of U.S., 473 F.3d 58, 64 (3d Cir. 2007) (quoting Sevoian v. Ashcroft,

290 F.3d 166, 174–75 (3d Cir. 2002)).

       The BIA found the IJ’s credibility determination unclear but concluded that even if

Wane were credible, he failed to meet his burden of proof because of the “almost

complete lack of reasonably available corroborating evidence in this case.” The IJ found

insufficient evidence to corroborate Wane’s claims, noting that Wane produced no

evidence to establish two critical facts: (1) that he was a university student in Nouakchott,

and (2) that his father was an imam or a marabout who was killed by local officials.

       The BIA’s finding that Wane failed to meet his burden of proof was supported by

substantial evidence. “The testimony of the applicant, if credible, may be sufficient to

sustain the burden of proof without corroboration.” 8 C.F.R. § 1208.16(b). Nevertheless,

corroboration may reasonably be expected for “‘facts which are central to [his] claim and

easily subject to verification.’” Abdulai v. Ashcroft, 239 F.3d 542, 554 (3d Cir. 2001)




                                              6
(quoting Matter of S-M-J, 21 I. & N. Dec. 722, 725 (BIA 1997)). “[F]ailure to produce

corroborating evidence may undermine an applicant’s case where (1) the IJ identifies

facts for which it is reasonable to expect the applicant to produce corroboration, (2) the

applicant fails to corroborate, and (3) the applicant fails to adequately explain that

failure.” Chukwu v. Att’y Gen. of U.S., 484 F.3d 185, 192 (3d Cir. 2007) (citing, inter

alia, Abdulai, 239 F.3d at 554)). 2

       In this case, the IJ properly engaged in the Abdulai analysis. The IJ repeatedly

noted that Wane had not corroborated his status as a university student in Nouakchott,

which was significant because “he was saying that he was a student and . . . active in

politics as a student.” Wane’s student status is central to his claim because he contends

he was harassed and detained after protesting conditions for students and speaking

publicly as a leader of the Young Blacks.

       According to the IJ, Wane could have corroborated his student status by producing

a university transcript. The evidence Wane produced, however, did not corroborate his

story. Wane provided his high school transcripts but conceded that his university

transcripts remained in Mauritania. Moreover, Wane’s passport failed to indicate he was


       2
         The REAL ID Act gave further guidance as to when corroboration is required,
see 8 U.S.C. § 1158(b)(1)(B)(ii), but it does not apply here because Wane filed his
application before May 11, 2005, see Chukwu, 484 F.3d at 192 n.2. In any event, the
REAL ID Act did not change our rules regarding the IJ’s duty to develop an applicant’s
testimony in accord with the Abdulai steps. Id. at 192.


                                              7
a student, and his Mauritanian identification card did not list an address in Nouakchott.

Wane tried to prove that he participated in student activities by providing a photograph of

him holding a microphone, but nothing in the photograph indicates where it was taken.

Finally, when asked to produce materials proving the existence of the Young Blacks,

Wane claimed that all such materials have been lost or destroyed.

       Indeed, Wane conceded that his university transcripts were available and could be

obtained. His only explanation for failing to provide evidence of his status as a university

student was that he was not aware he would need it and that he “was probably intending

to rely upon people coming [to the hearing] and explaining that . . . they knew he was in

university.” (Id.) We agree with the IJ that this was an insufficient explanation. As the

IJ noted, Wane’s student activities were central to his testimony, he had nearly a year to

gather the evidence needed to verify his account, and requesting a transcript would not

have alerted Mauritanian authorities to his asylum application. For these reasons, we hold

that the IJ’s corroboration determination was supported by substantial evidence in the

record. 3




       3
         Because the IJ did not err in finding that Wane failed to corroborate his student
status, which was central to his claim and easily subject to verification, Abdulai, 239 F.3d
at 554, we need not consider the IJ’s finding that Wane failed to corroborate his claim
about his father being an imam or a marabout who was killed by local officials.


                                             8
       In addition to claiming that the BIA and the IJ erred in finding a lack of

corroboration, Wane argues that they were biased in their evaluation of the evidence and

“considered the evidence in a subjective manner.” This claim is not supported by the

record. Wane simply disagrees with how the BIA and the IJ weighed the evidence he

submitted, and there is no indication that they failed to do so objectively. As a result, we

will deny Wane’s first petition for review.

                                              IV

       Wane’s second petition appeals the BIA’s denial of his motion to reopen

proceedings. The BIA declined to reopen because Wane failed to present clear and

convincing evidence indicating a strong likelihood that his marriage was bona fide, which

was necessary for establishing prima facie eligibility for adjustment of status. See Matter

of Velarde-Pacheco, 23 I. & N. Dec. 253, 256 (BIA 2002). In support of his motion,

Wane filed only a medical insurance enrollment form along with a statement that he

would submit “additional bona fides as they become available.” The BIA did not abuse

its discretion in denying Wane’s motion based on the meager evidence he provided.

       Wane argues that the BIA violated his due process rights when it denied his

motion to reopen only sixty-six days after it was filed. According to Wane, “[t]his might

be a new world record for the BIA decision making process,” and the BIA’s speed

“generated [an] injustice.” Wane contends that he and his wife “took their duty to




                                              9
produce evidence very seriously and did everything in their power to satisfy the BIA.”

He also claims that the BIA violated the Administrative Procedure Act by failing to notify

him that it was going to deny his motion. According to Wane, “[h]ad the BIA notified

[him] that a decision would be made at a particular time or promulgated regulations

indicating when decisions would be made or when documents . . . would be due, then [he]

would have known the [timeline] within which he had to act.”

       We disagree with Wane’s novel argument that the BIA’s expeditious decision

violated his right to due process. Wane cites no authority to support his claim, and we

have found none. Cf. Reynoso-Lopez v. Ashcroft, 369 F.3d 275, 284 (3d Cir. 2004)

(“This result would conflict with the INS’ goal of having expeditious removal

proceedings.”). Nor does Wane provide any authority supporting his view that the BIA

must give advance notice of when it intends to rule on a motion to reopen. Motions to

reopen for the purpose of submitting applications for relief must be “accompanied by . . .

all supporting documentation.” 8 C.F.R. § 1003.2(c). When Wane filed his motion with

almost no documentation, the BIA was free to act on the record as submitted.

Accordingly, we will deny Wane’s third petition for review.

                                            V

       Wane’s third petition for review appeals the BIA’s denial of his motion to

reconsider. Wane claims the BIA abused its discretion and violated his due process rights




                                            10
by failing to reconsider its decision not to reopen his proceedings. Again, Wane cites no

cases in support of his due process argument. Instead, he claims only that the BIA should

have reconsidered its decision because he mailed documents proving the bona fides of his

marriage on the same day that his motion to reopen was denied. Yet Wane’s subsequent

mailing of documentation does not establish that the BIA committed any “errors of fact or

law in [its] prior . . . decision.” 8 C.F.R. § 1003.2(b). Given the scant evidence submitted

at the time, the BIA found that Wane had failed to meet his burden of showing prima

facie eligibility for adjustment of status. The BIA did not abuse its discretion in denying

his motion.

       To the extent Wane instead seeks to reopen proceedings in light of the new

documentation he submitted, the BIA did not abuse its discretion in denying his motion as

both untimely and number-barred. 8 C.F.R. § 1003.2(c)(2). Finally, Wane argues that the

BIA should have reopened his proceedings sua sponte because he has shown “exceptional

circumstances” by doing “everything in his power to satisfy the BIA.” This argument

fails because we lack jurisdiction to review the BIA’s discretionary decision not to reopen

sua sponte. Calle-Vujiles v. Ashcroft, 320 F.3d 472, 475 (3d Cir. 2003).

                                            VI

       For the reasons stated, we will deny Wane’s petitions for review.




                                             11